  1            Quarles & Brady LLP
               Firm State Bar No. 00443100
                    Renaissance One
  2              Two North Central Avenue
               Phoenix, Arizona 85004-2391
  3             TELEPHONE 602.229.5200


  4   Isaac M. Gabriel, Esq. (#021780)
      isaac.gabriel@quarles.com
  5   James L. Ugalde, Esq. (#022733)
      james.ugalde@quarles.com
  6
      Attorneys for BMO Harris Bank N.A.
  7
                                IN THE UNITED STATES BANKRUPTCY COURT
  8
                                             FOR THE DISTRICT OF ARIZONA
  9
      In re:                                                   In Proceedings Under Chapter 11
 10
      SILVERADO STAGES, INC., et al.,                          Case No. 2:18-bk-12203-MCW
 11                                                            (Joint Administration Pending)
                             Debtors.
 12                                                            NOTICE OF APPEARANCE
                                                               AND REQUEST FOR NOTICE
 13   This filing applies to:
 14
              ALL DEBTORS
 15           SILVERADO STAGES INC.                         Case No. 2:18-bk-12203-MCW
              SILVERADO CHARTER SERVICES, LLC               Case No. 2:18-bk-12205-DPC
 16           MICHELANGELO LEASING INC.                     Case No. 2:18-bk-12207-BKM
              SILVERADO STAGES SC, LLC                      Case No. 2:18-bk-12209-MCW
 17           SILVERADO STAGES CC, LLC                      Case No. 2:18-bk-12210-MCW
              SILVERADO STAGES NC, LLC                      Case No. 2:18-bk-12213-EPB
 18           SILVERADO STAGES NV, LLC                      Case No. 2:18-bk-12215-BKM
              SILVERADO STAGES AZ, LLC                      Case No. 2:18-bk-12218-EPB
 19

 20             QUARLES & BRADY LLP, as attorneys for BMO HARRIS BANK N.A. ("BMO"),
 21   hereby notices its appearance and requests that it receive notice of all proceedings in the Chapter
 22   11 cases of SILVERADO STAGES, INC., et al., including, but not limited to, any notices in the
 23   above-referenced administrative matters and any related adversary proceedings and that the
 24   following names be added to the master mailing list:
 25

 26




Case 2:18-bk-12203-MCW
      QB\54379230.1
                                    Doc 11 Filed 10/08/18 Entered 10/08/18 14:11:01         Desc
                                    Main Document    Page 1 of 3
  1                                 Isaac M. Gabriel, Esq.
                                    James L. Ugalde, Esq.
  2                                 Quarles & Brady LLP
  3                                 Renaissance One
                                    Two North Central Avenue
  4                                 Phoenix, AZ 85004-2391
                                    Phone: (602) 229-5200
  5                                 Fax:    (602) 229-5690
                                    E-mail: isaac.gabriel@quarles.com
  6                                 Email: james.ugalde@quarles.com
  7

  8          Neither this request for notice nor any subsequent appearance, pleading, claim, proof of

  9   claim, document, suit, motion nor any other writing or notice, shall constitute a waiver of BMO's:

 10                  (a)    Right to have any and all final orders for any and all non-core matters

 11                         entered only after a de novo review by a United States District Court;

 12                  (b)    Right to trial by jury in any proceeding as to any and all matters so triable

 13                         herein, whether or not the same be designated legal or private rights, or in

 14                         any case, controversy or proceeding related hereto, notwithstanding the

 15                         designation of such matters as "core proceedings" pursuant to 28 U.S.C.

 16                         § 157 and whether such jury trial right is pursuant to statute or the United

 17                         States Constitution;

 18                  (c)    Right to have the reference of this matter withdrawn by the United States

 19                         District Court in any manner or proceeding subject to mandatory or

 20                         discretionary withdrawal; and

 21                  (d)    Other rights, claims, actions, setoffs, recoupments, or other matters to

 22                         which this party is entitled under any agreements or at law or in equity or

 23                         under the United States Constitution.

 24

 25

 26




Case 2:18-bk-12203-MCW
      QB\54379230.1
                              Doc 11 Filed 10/08/18
                                                -2- Entered 10/08/18 14:11:01               Desc
                              Main Document    Page 2 of 3
  1          All of the above rights are expressly reserved and preserved by BMO without exception
  2   and shall not be waived, confessed or conceded by filing this notice or by any other participation
  3   in these matters.
  4          DATED this 8th day of October, 2018.
  5                                               QUARLES & BRADY LLP
                                                  Renaissance One
  6                                               Two North Central Avenue
                                                  Phoenix, AZ 85004-2391
  7

  8
                                                  By /s/ Isaac M. Gabriel
  9                                                   Isaac M. Gabriel
                                                      James L. Ugalde
 10
                                                  Attorneys for BMO Harris Bank N.A.
 11

 12   COPIES of the foregoing sent
      via e-mail this 8th day of
 13   October, 2018, to:

 14   Michael A. Jones
      Philip J. Giles
 15   David B. Nelson
      ALLEN BARNES & JONES, PLC
 16
      1850 N. Central Avenue, Suite 1150
 17   Phoenix, AZ 85004
      Email: mjones@allenbarneslaw.com
 18   Email: pgiles@allenbarneslaw.com
      Email: dnelson@allenbarneslaw.com
 19   Attorneys for Debtors
 20
      Office of the U.S. Trustee
 21   230 N. First Avenue, Suite 204
      Phoenix, AZ 85003
 22   Email: ustpregion14.px.ecf@usdoj.gov
 23

 24   /s/ Sybil Taylor Aytch

 25

 26




Case 2:18-bk-12203-MCW
      QB\54379230.1
                               Doc 11 Filed 10/08/18
                                                 -3- Entered 10/08/18 14:11:01             Desc
                               Main Document    Page 3 of 3
